Title: From George Washington to Edmund Randolph, 19 August 1794
From: Washington, George
To: Randolph, Edmund


               (Private)
               Dear Sir,Tuesday Morning 19th Augt—94.
               I sincerely condole with you & Mrs Randolph on your late loss; but as it was an event which had been long expected, I hope she will meet the stroke with fortitude.
               Under the circumstances wch exist it is by no means my desire that you should attend to the duties of yr Departmt in the City to day—unless it accords perfectly with your convenience & inclination. In that case & that only It is my wish that the files of your Office may be thoroughly examined to see if such communications are on them as Mr Jaudenes refers to. and that you, & the Secrety of the Treasury wd give this matter full consideration between this & tomorrow when, at ten Oclock I will meet you both at my house in town to know the result & to converse further on this subject which from present appearances, I think undignified—& highly insulting on the part of Spain.  Yours Affectly
               
                  G. W——n
               
             